DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office action is in response to application filed 06/28/2021. 
Claims 2, 4, 11, 13, 19 have been cancelled. 
Claims 1, 3, 5-10, 12, 14-18, 20 are pending in this application.
Claims 1, 3, 5-8, 10, 12, 14-18, 20 have been amended in the instant application.

Claims 1, 3, 5-10, 12, 14-18, 20 are allowed.

Examiners notes

Per the amendments filed on 6/28/2021 specifically related to claims 18 and 20, the claims no longer invoke 112 sixth paragraph and no longer subject to a 112(b) rejection. The rejection directed towards claims 18, 20 has been withdrawn. 

The following is an examiner’s statement of reasons for allowance:
In interpreting the currently amended claims, in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of records specifically related to the capability description information from the template for network slices. 

Vrzic (US20170141973A1) discloses a method of generating a network slice is provided. The method comprises a network slice orchestrator (NWSO) receiving from a network slice manager (NWSM) a request for a new network slice, the NWSO adding a new service to the new network slice, the NWSO determining a network slice descriptor (NWSD) for the new network slice, the NWSO transmitting to a resource orchestrator (RO) a request for an instantiation of the network slice using enhanced network function virtualization management and orchestration (E-MANO). A method of modifying a network slice is also provided. The method comprises a NWSO receiving from a NWSM a request to add a new service to a network slice, the NWSO adding a new service to the network slice, the NWSO determining a NWSD for the network slice with the added service, and the NWSO transmitting to a RO a request for an instantiation of the added service on the network slice using E-MANO. A method of terminating a network slice is also provided. The method comprises a NWSO receiving from a NWSM a request to terminate a network slice, the NWSO determining the subnetworks to terminate, and the NWSO transmitting to a RO a request for a termination of the slice specific network functions (NFs). (see abstract).  

	ZTE  (WO2017140204A1) discloses a method for terminal location management and terminal mobility management, and a network node. When location management is performed, an open capability function entity (CEF) sends a location subscription request for a terminal to a network slice providing a service for the terminal; and the CEF receives a report of the network slice currently providing the service for the terminal so as to acquire location information about the terminal. When mobility management is performed, the CEF selects or creates a target network slice for the terminal via a network slice management function entity (NSMF); the CEF see abstract).  

Song et al. (US20170070892A1) provides a mobile communication network system and a network configuring method. The communication network system includes: a common control access network; at least one access network slice added according to a service type requested by a device; a common control core network; and at least one core network slice added according to a service type requested by the device. The access network slice and the core network slice are determined by the service type requested by the device. (see abstract).

Wang (US20180310169A1) discloses a network slice management apparatus, a service capability exposure function apparatus, and a network slice management method. According to the network slice management apparatus and the service capability exposure function apparatus in the present disclosure, the service capability exposure function apparatus obtains, based on information provided in an application request, information corresponding to a network slice of a core network. The service capability exposure function apparatus further queries an address of a network element in the network slice and communicates with the network element. (see abstract).

However, the prior art of records fail to teach or suggest individually or in combination as set forth in amendments to independent claim 1 filed 06/28/2021. Dependent claims 3, 5-9 further limits allowed independent claim 1; therefore, they are also allowed.

Similarly, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 10. Dependent claims 12, 14-17 further limits allowed independent claim 10; therefore, they are also allowed.

Likewise, the prior art of records fail to teach or suggest individually or in combination as set forth in independent claim 18. Dependent claim 20 further limits allowed independent claim 20; therefore, it is also allowed.

Accordingly, claims 1, 3, 5-10, 12, 14-18, 20 are allowed because of the combination of other limitations and the limitations listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATTA KHAN whose telephone number is (571)270-7364.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ATTA KHAN/
Examiner, Art Unit 2449